Title: To George Washington from John Jay, 29 August 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 29th Augt 1779
        
        I have been honored with Your Excellency’s Favors of the 21, 23, 23rd Instant, and the several papers referred to in them.
        The enclosed copy of an Act of Congress of the 27th Inst., will communicate to your Excellency the sense of Congress relative to your Plan for conducting, & measures for executing the Western Expedition. I have the Honor to be With the greatest Respect and Esteem Your Excellency’s Most Obedient Servant
        
          John Jay Presidt
        
      